           Case 2:17-cv-00111-JCM-VCF Document 186 Filed 04/21/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4

5     WILL SITTON,
                                                           Case No.: 2:17-cv-00111-JCM-VCF
6                          Plaintiff,
                                                           REFERRAL TO PRO BONO PROGRAM
7     vs.
      LVMPD, et al.,
8
                            Defendants.
9
            This case is referred to the Pro Bono Program ("Program") adopted in General Order 2019-07 for
10
     the purpose of screening for financial eligibility (if necessary) and identifying counsel willing to be
11
     appointed as pro bono counsel for Plaintiff Will Sitton. The scope of appointment will be for the limited
12
     purpose of helping Sitton with discovery as stated in ECF No. 185. By referring this case to the Program,
13
     the Court is not expressing an opinion as to the merits of the case. Accordingly,
14
            IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment
15
     of counsel for the purposes identified herein.
16
            DATED this 21st day of April, 2020.
17

18

19

20                                                         ______________________________________
                                                           Cam Ferenbach
21
                                                           United States Magistrate Judge
22

23

24

25
